                       Case 1:20-cv-02146-TJK Document 30 Filed 10/17/20 Page 1 of 1
 AO 458 (Rev. 06/09) Appearance of Counsel


                                      UNITED STATES DISTRICT COURT
                                                             for the
                                              __________  District
                                                    District       of __________
                                                             of Columbia


                          Saad Aljabri                          )
                              Plaintiff                         )
                                 v.                             )      Case No.    1:20-cv-02146-TJK
  Mohammed bin Salman bin Abdulaziz Al Saud, et al.             )
                             Defendant                          )

                                               APPEARANCE OF COUNSEL

 To:       The clerk of court and all parties of record

           I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:
          Defendant His Royal Highness Mohammed Bin Salman Bin Abdulaziz Al Saud, Crown Prince of
          the Kingdom of Saudi Arabia *                                                           .


 Date:         10/17/2020                                                              /s/ Michael K. Kellogg
                                                                                          Attorney’s signature

* Reserving all of Defendant's defenses,                                            Michael K. Kellogg (372049)
including as to jurisdiction and service of                                           Printed name and bar number
process.                                                                    Kellogg Hansen Todd Figel & Frederick PLLC
                                                                                    1615 M Street, NW, Suite 400
                                                                                       Washington, DC 20036

                                                                                                Address

                                                                                   mkellogg@kellogghansen.com
                                                                                             E-mail address

                                                                                            202-326-7900
                                                                                           Telephone number

                                                                                            202-326-7999
                                                                                              FAX number
